United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-2715
                      ___________________________

                          United States of America,

                      lllllllllllllllllllllPlaintiff - Appellee

                                         v.

 Jaime Alberto Ramirez-Lopez, also known as Alberto Ramirez, also known as
           Hector Rodriquez, also known as Jaime Alberto Lopez.

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                         Submitted: March 27, 2020
                           Filed: April 10, 2020
                               [Unpublished]
                              ____________

Before COLLOTON, WOLLMAN, and KELLY, Circuit Judges.
                       ____________
PER CURIAM.

      Jaime Alberto Ramirez-Lopez pleaded guilty to drug and firearm offenses
under a plea agreement containing an appeal waiver, and the district court1 sentenced
him to a term of imprisonment below the advisory guidelines range. Ramirez-Lopez
appeals. His counsel has moved for leave to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), acknowledging the appeal waiver and
challenging the substantive reasonableness of the sentence.

       We will enforce the appeal waiver in this case because Ramirez-Lopez entered
into the plea agreement and the appeal waiver knowingly and voluntarily, his
challenge to the sentence falls within the scope of the appeal waiver, and no
miscarriage of justice would result from enforcing the waiver. See United States v.
Scott, 627 F.3d 702, 704 (8th Cir. 2010); United States v. Andis, 333 F.3d 886,
889-92 (8th Cir. 2003) (en banc). Further, we have independently reviewed the
record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous
issues for appeal outside the scope of the appeal waiver.

     Accordingly, we dismiss this appeal based on the appeal waiver, and we grant
counsel’s motion to withdraw.
                      ______________________________




      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.

                                         -2-